Citation Nr: 0514607	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  03-14 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee sprain, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for residuals of a 
right leg fracture, currently evaluated as 10 percent 
disabling.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to July 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied increased ratings for residuals of 
a left knee sprain and residuals of a right leg fracture.  

The issue of entitlement to a rating in excess of 10 percent 
for residuals of a right leg fracture is addressed in the 
Remand appended to this decision.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's service-connected left knee disability is 
manifested by arthritis, pain, weakness, and slight, but no 
more than slight instability; it has not been productive of 
subluxation, frequent episodes of locking with effusion into 
the joint, flexion limited to less than 45 degrees, or 
extension limited to more than 10 degrees, even with 
consideration of pain. 





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
strain and arthritis of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.3, 4.7, 4.71a, Diagnostic Codes 5003, 
5258, 5260, 5261 (2004); VAOPGCPREC 9-1998; VAOPGCPREC 9-
2004.

2.  The criteria for the assignment of a separate 10 percent 
rating, but no more than 10 percent, for slight instability 
of the left knee, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 
4.7, 4.71a, Diagnostic Codes 5257 (2004); VAOPGCPREC 9-1998.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the appellant under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that the discussions in the July 2002 RO rating decision; the 
May 2003 Statement of the Case; the July 2004 Supplemental 
Statement of the Case; and letters sent to the appellant by 
the RO, adequately informed him of the information and 
evidence needed to substantiate his claim for an increased 
rating for residuals of a left knee sprain, and complied with 
VA's notification requirements.  The Statements of the Case 
set forth the laws and regulations applicable to the 
appellant's claim.  Further, a letter from the RO to the 
appellant dated May 2004 informed him of the types of 
evidence that would substantiate his claim; that he could 
obtain and submit private evidence in support of his claim; 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  In sum, the 
appellant was notified and aware of the evidence needed to 
substantiate his claim for an increased rating for residuals 
of a left knee sprain, and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the appellant before the initial unfavorable 
decision.  The RO initial unfavorable decision was issued in 
July 2002, before the VA had issued final regulations to 
implement the VCAA but after the enactment of VCAA.  However, 
the Board finds that notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claim for an increased rating for residuals of a left 
knee sprain, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the claimant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice, 
Statement of the Case and Supplemental Statement of the Case, 
the RO informed the veteran of the evidence already of record 
and requested that he inform VA of any additional information 
or evidence that he wanted VA to obtain.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
Any deficits in the original notice were cured long before 
the case came to the Board and are no more than non-
prejudicial error.  See Mayfield v. Nicholson, No. 02-1077 
(Fed. Cir. April 14, 2005).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by a May 2004 letter and asked him to identify all 
medical providers who treated him for residuals of a left 
knee sprain.  The RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran underwent numerous VA examinations, including 
examinations in August 2001 and June 2004.  The Board finds 
these examinations provide sufficient findings upon which to 
determine the severity of the veteran's left knee disability.  
The representative has raised a concern that the VA 
clinicians did not have the benefit of the veteran's claims 
file for review.  However, a medical examiner's review of all 
prior medical records is not necessarily required in every 
case.  See Snuffer v. Gober, 10 Vet. App. 400, 403-404 (1997) 
and VAOPGCPREC 20-95 (July 14, 1995).  Here, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2 (2004); Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Moreover, the examinations 
in question included obtaining a relevant history of the 
disability at issue from the veteran.  Under these 
circumstances, there is no duty to provide another 
examination or medical opinion.  Id.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from January 1955 to July 
1958.  The service medical records show that he sustained a 
right knee injury and a fracture of the upper third of the 
right fibula in 1957.  Follow-up X-rays in service and 
thereafter showed good alignment and a well healed fracture 
without complications.  A VA examination in October 1958 
showed a relatively asymptomatic left knee strain and no 
clinical residuals of a right leg fracture.  By way of a 
January 1959 RO rating decision, the veteran became service 
connected for residuals of a left knee strain and residuals 
of a fractured right leg.  The veteran filed an increased 
rating claim in June 1990.  In a July 1992 rating decision, 
the RO noted that the veteran had some limitation of motion 
in the knees and x-rays taken in April 1992 showed evidence 
of degenerative changes.  As such, the RO increased the 
veteran's rating for each injury to 10% effective June 1990.  

The veteran filed subsequent increased rating claims in 
October 1992 and in July 1999.  They were denied by way of RO 
rating decisions in October 1992 and February 2000.  

The veteran filed the current increased rating claims in May 
2001.  In his application, he contended that he is unable to 
walk for more than five minutes at a time; that he is in 
constant pain; that he is unable to leave the house except 
for necessities; and that he has a loss of feeling in both 
legs.  

The veteran underwent a VA examination in August 2001.  The 
veteran reported that he was unable to walk for very long, 
and that he has some stiffness and fatigability.  Flare-ups 
occur with excessive walking.  He reported taking ibuprofen 
and muscle relaxants as needed.  The veteran did not use 
crutches, braces, canes, corrective shoes, etc., and there 
were no constitutional symptoms of bone disease.  

Upon physical examination of the right lower leg, the veteran 
walked with a limp and could not squat effectively.  There 
was diffuse tenderness over the right calf, but no objective 
evidence of deformity or angulation.  There was no evidence 
of shoe wear pattern that would indicate abnormal 
weightbearing or any callosities or breakdown.  Range of 
motion of the right knee showed flexion intact to 124 degrees 
and extension to zero degrees.  There appeared to be some 
pain on ranges of motion.  The clinician opined that upon 
flare-ups, the veteran's range of motion would decrease by 15 
percent and that his symptomatology would likewise increase 
by that amount.  X-rays taken in July 2001 revealed an old, 
well healed fracture of the fibula.  There was no deformity 
and the entire fibula appeared intact.  The clinician 
diagnosed the veteran with an old right fibula fracture.      

Examination of the veteran's left leg revealed it to be 
stable in all parameters.  Range of motion showed flexion 
intact to 106 degrees and extension to zero degrees.  The 
physical exam was negative except for pain on ranges of 
motion, and the clinician again opined that during flare-ups, 
the veteran's range of motion would decrease by 15 percent.  
X-rays revealed a normal left knee.  The clinician diagnosed 
the veteran with patellofemoral syndrome.  

May 2002 X-rays of the veteran's right ankle were normal.  A 
November 2002 MRI of the left knee revealed slight joint 
effusion, a small popliteal cyst, and degenerative changes of 
the medical meniscus.  

The veteran underwent another VA examination in June 2004.  
His symptoms in the right knee were none while at rest, but 
the veteran reported pain (estimated to be 9/10), weakness, 
and stiffness upon exertion.  He estimated that he would have 
100 percent limited range of motion due to pain from a flare-
up.  He uses a cane for ambulatory support.  He also uses 
elastic bandages.  The clinician noted that the veteran is 
retired but is 100 percent mobile.  He is able to do his 
activities of daily living; he drives; and he does full 
exercises twice a day.  

Upon examination of the right knee, there is no evidence of 
deformity, angulation, false motion, shortening or intra-
articular involvement.  He showed weakness, but no other 
symptoms.  He showed no calluses, breakdown, or unusual shoe 
wear pattern to indicate abnormal weight bearing.  
Dorsiflexion of the right ankle was 0-15 degrees; plantar 
flexion was 0-34 degrees.  Flexion of the right knee was 0-65 
degrees and extension was 0 degrees.  The clinician noted 
that the knee and ankle joints did not have pain on motion, 
but that during flare-ups, he would have 5-10 percent 
limitation of motion due to pain, fatigue, and weakness.  New 
x-rays taken in June 2004 once again showed evidence of an 
old fracture with maintenance of normal alignment.  Overlying 
soft tissues were within normal limits.  The clinician 
diagnosed the veteran with status post right lower leg 
fracture with weakness, stable.  

Examination of the left knee revealed that the veteran uses a 
brace and a cane.  The veteran stated that he has pain that 
lasts several days but no flare-ups.  He also stated that his 
condition affects daily activities, particularly walking and 
sport activities.  Flexion of the left knee was 0-55 degrees, 
and extension was to zero degrees.  He did not have pain on 
motion; however the clinician noted that during a flare-up, 
the veteran would have an additional 5-10 percent limitation 
of motion.  The veteran showed objective signs of weakness, 
but no other symptoms.  Stability by performing the varus and 
valgus in neutral and in 30 degrees of flexion in both of the 
knees, the medial and lateral collateral ligaments are 
stable.  By performing the Lachman's test, the anterior and 
posterior cruciate ligaments are stable.  By performing the 
McMurray's test, the medial and lateral meniscus are stable.  
A June 2004 x-ray revealed a normal left knee and the 
clinician diagnosed the veteran with status post left knee 
sprain without evidence of bone or joint abnormality.  

As a result of the veteran's disabilities, his gait was slow, 
but linear with the support of a cane.  He reported only 
being able to stand for two to three minutes, and able to 
walk only 15-25 feet.  

The veteran testified at a March 2005 video conference 
hearing that he wears a brace on his left knee for assistance 
with instability and that without the brace, his knee pops 
out of joint and swells up.  When this happens, he is out of 
action (100 percent immobile) for four to five days.  He 
stated that he is always in pain and that when his knee pops 
out of joint, the pain doubles.  He takes ibuprofen and 
muscle relaxants three times a day.  

On the veteran's right knee, he wears Ace bandages.  When he 
walks, he experiences pain that starts in his calf and then 
moves to the front of his leg.  He goes to the whirlpool two 
to three times a day to keep the stiffness out of it.  He 
also reported arthritis in both knees and pain in his right 
ankle.  

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
governing recurrent subluxation or lateral instability of the 
knee, a 30 percent rating is warranted when the subluxation 
or lateral instability is severe.  A 20 percent rating is 
warranted when it is moderate.  A 10 percent rating is 
warranted when it is slight.  

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 
percent rating is warranted for leg flexion limited to 45 
degrees.  A 20 percent rating is warranted for leg flexion 
limited to 30 degrees.  A 30 percent rating is warranted for 
leg flexion limited to 15 degrees. 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 
percent rating is warranted for leg extension limited to 10 
degrees.  A 20 percent rating is warranted for leg extension 
limited to 15 degrees.  A 30 percent rating is warranted for 
leg extension limited to 20 degrees.  A 40 percent rating is 
warranted for leg extension limited to 30 degrees.  A 50 
percent rating is warranted for leg extension limited to 45 
degrees. 
 
Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003. 38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  NOTE (2): The 20 percent and 
10 percent ratings based on X-ray findings will not be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).   

Analysis

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 
and 5261, the veteran warrants a 10 percent rating if he 
experiences slight recurrent subluxation or lateral 
instability (DC 5257), leg flexion limited to 45 degrees (DC 
5260), or leg extension limited to 10 degrees (DC 5261).  A 
20 percent rating would be warranted for dislocation of the 
semilunar cartilage of the knee with frequent episodes of 
"locking," pain and effusion into the joint (DC 5258).     

The August 2001 and June 2004 VA clinicians specifically 
noted that there was no subluxation or instability.  The 
August 2001 clinician stated that examination of the left leg 
revealed it to be stable in all parameters, and noted that 
the physical exam was negative except for pain on ranges of 
motion.  The June 2004 clinician noted that stability by 
performing the varus and valgus in neutral and in 30 degrees 
of flexion in both of the knees, the medial and lateral 
collateral ligaments are stable; by performing the Lachman's 
test, the anterior and posterior cruciate ligaments are 
stable; and by performing the McMurray's test, the medial and 
lateral meniscus are stable.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis will be rated on the basis of 
limitation of motion; however, when limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each major joint or groups of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003. 38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
The veteran fails to meet the criteria for a rating in excess 
of 10 percent under the diagnostic codes relating to knee 
motion.  The veteran was able to flex to 106 degrees and 55 
degrees respectively at his August 2001 and June 2004 
examinations.  He was able to extend to zero degrees at both 
examinations.  

There has been no evidence of dislocation of the semilunar 
cartilage of the knee with frequent episodes of "locking," 
pain and effusion into the joint.  

In sum, the veteran's service-connected left knee disability 
is manifested by arthritis, pain, weakness, and slight, but 
no more than slight instability; it has not been productive 
of subluxation, frequent episodes of locking with effusion 
into the joint, flexion limited to less than 45 degrees, or 
extension limited to more than 10 degrees, even with 
consideration of pain.  Accordingly, the criteria for a 
rating in excess of 10 percent for arthritis of the left knee 
have not been met.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5258, 5260, 5261; VAOPGCPREC 9-1998; VAOPGCPREC 9-2004.  As 
the preponderance of the evidence is against this aspect of 
the veteran's claim, the benefit-of-the-doubt doctrine does 
not apply, and the claim for an increased rating in excess of 
10 percent for arthritis of the left knee must be denied.  
See 38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The veteran's left knee disability does not warrant an 
evaluation in excess of 10 percent, even with consideration 
of sections 4.40 and 4.45 for functional loss, assessed on 
the basis of increased limitation of motion, pursuant to the 
guidelines set forth in Deluca.  The Board finds that his 
symptoms, including pain, are adequately addressed and 
contemplated by the 10 percent evaluation.  As stated, the 
evidence does not show that the veteran's pain results in 
additional limitation of motion that more nearly approximates 
limitation of flexion to more than 45 degrees (Diagnostic 
Code 5260) or limitation of extension to less than 10 degrees 
(Diagnostic Code 5261).  That is, there is no evidence of 
additional loss of motion due to pain supported by objective 
findings, or weakness, fatigue, incoordination or flare-ups 
of symptoms that result in additional loss of motion, to a 
degree that would support a rating in excess of 10 percent or 
separate compensable ratings under VAOPGCPREC 9-2004.  Thus, 
the Board finds that the veteran's current 10 percent 
evaluation appropriately addresses his symptoms, and an 
evaluation in excess of 10 percent under Diagnostic Codes 
5260 or 5261, including consideration of sections 4.40, 4.45 
and 4.59, is not warranted. DeLuca, 8 Vet. App. at 202.

However, the criteria for the assignment of a separate 10 
percent rating, but no more than 10 percent, for a left knee 
strain with slight instability have been met.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2004); VAOPGCPREC 9-1998.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2002).  The veteran has submitted no supportive evidence 
indicating that his left knee disability has interfered with 
his employment.  In addition, the evidence of record does not 
reflect frequent periods of hospitalization or indicate that 
the manifestations of the disabilities are unusual or 
exceptional.  Rather, the evidence shows that the 
manifestations are those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment resulting from the 
veteran's disabilities would be in excess of that 
contemplated by the assigned evaluation.  Accordingly, in the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased rating in excess of 10 percent 
for residuals of a left knee sprain is denied.  


REMAND

The Board also finds that the medical evidence on file shows 
that the veteran sustained a fracture of the proximal right 
fibula.  In other words, the fracture was closer to the right 
knee than the right ankle.  There is, however, clinical 
evidence of disability of the right ankle that, in the 
Board's judgment, raised a claim for service connection.  The 
Board further finds that the issue of service connection for 
a right ankle disability is inextricably intertwined with the 
claim for a rating in excess of 10 percent for residuals of a 
fracture of the right fibula.  A VA opinion as to the causal 
relationship, if any, between the right ankle disability and 
the veteran's service-connected residuals of a fracture of 
the right fibula is necessary for the proper adjudication of 
both the service connection claim and the increased initial 
rating claim.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).

Accordingly, this case is remanded for the following action:

1.  The RO should arrange for a VA 
orthopedic examination to determine the 
current severity of the veteran's 
residuals of a fracture of the right 
fibula and whether such disability 
caused or aggravated a right ankle 
disability.  

Following a review of the relevant 
medical evidence in the claims file, the 
clinical evaluation of the right leg and 
ankle, and any tests that are deemed 
necessary, the examiner is requested to 
opine whether it is at least as likely 
as not (50 percent or greater 
probability) that the veteran's 
residuals of a fracture of the right 
fibula caused or aggravated any 
disability of the right ankle that may 
be present.  

The examiner should also determine the 
current severity of the veteran's 
residuals of a fracture of the right 
fibula.  All indicated studies should be 
performed, to include range of motion of 
the right knee.  The clinician is asked 
to comment on the functional limitations 
of the fracture of the right fibula 
caused by pain, flare- ups of pain, 
weakness, fatigability, and 
incoordination.  Any additional 
functional limitation should be 
expressed as limitation of motion of the 
right knee.  Specifically, after 
determining the range of motion of the 
right knee, the examiner should opine 
whether it is at least as likely as not 
that there is any additional functional 
loss (i.e., additional loss of motion) 
of the right knee due to pain or flare-
ups of pain supported by adequate 
objective findings, or weakness on 
movement, excess fatigability, or 
incoordination, as a result of the 
veteran's service-connected fracture of 
the right fibula.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  

To the extent possible, the examiner 
should distinguish between limitation of 
motion due to the veteran's service-
connected residuals of a fracture of the 
right fibula from any nonservice-
connected disability of the right leg or 
knee that may be present.  

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim.  
Specifically, that failure to report 
without good cause for an examination in 
conjunction with a claim for an 
increased rating will result in the 
denial of the claim.  38 C.F.R. § 3.655 
(2004).

2.  The RO should then adjudicate the 
raised, intertwined claim of secondary 
service connection for a right ankle 
disability, and readjudicate the claim 
for a rating in excess of 10 percent for 
a fracture of the right fibula.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case, and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


